DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 14-19, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luthra et al. (hereinafter “Luthra”), US Pub. No. 2019/0005897.
Regarding claim 1, Luthra teaches a method for displaying an image on a flat panel display (110) comprising an array (500) of pixels electrically addressable via a plurality of scan lines (G) and a plurality of data lines (D), the scan lines being addressed sequentially in a scan direction, the method comprising: receiving, at a display driver module for the flat panel display, image data for displaying the image on the flat panel display, the image data comprising a grayscale value for each pixel (normal use of a display}; determining a grayscale delta (difference circuit 608 in Fig. 6; paragraph [OOS35B for each pixel from the grayscale values where, for a given pixel addressable by a first scan line of the scan lines and a first data line of the data lines (all pixels are addressable this way}, the grayscale delta is a variation between the grayscale value for the given pixel and the grayscale value for another pixel addressable by the first data line and addressable by a scan line to be addressed prior to the first scan line (a corresponding common polarity pair of subpixel values, one each in previous row 600 and current row 602, are provided to a corresponding difference circuit 608 that determines the difference between those two pixel values.” On paragraph [O035); claim 7; Fig. 6) when displaying the image; determining an aggregated grayscale delta for the first scan line by summing the grayscale deltas of each pixel addressable by the first scan line (“The accumulated differences from first accumulator 610 and second accumulator 612 are combined, by adder circuit 615, to determine a total differential VCOM power’ on paragraph [0035)}; {iv} comparing a magnitude (VGOM) of the aggregated grayscale delta for the first scan line to a threshold value, the threshold value corresponding to a data signal that results in line crosstalk (“The total differential VCOM power is provided from adder circuit 615 to a first input terminal 616 of comparator 614. A threshold VCOM power is provided to a second input terminal 618 of comparator 674, An output signal from comparator 614 is provided at output terminal 620. If the total differential VCOM power is greater than the threshold VCOM power’ on paragraph [C035p: iv} modifying the image data when the magnitude of the aggregated grayscale delta equals or exceeds the threshold value such that a magnitude of a modified aggregated grayscale delta for the first scan line is below the threshold value, thereby generating modified image data (if the total differential VCOM power is less than (or equal to) the threshold VCOM power, the output signal of comparator 614 disables or bypasses VCOM current mitigation operations” on paragraph [0035]; “VCOM current mitigation operations include replacing one or more of the pixel values (or subpixel values) of the current pixel row with replacement pixel values (or subpixel values) that reduce the total difference between the current pixel row values and the previous pixel row values and thereby reduce VCOM power generated by the switch from the previous to the current pixel row.” ([0036]); and displaying the image on the flat panel display using the modified image data (If replacement pixel values or subpixel values are generated, the current pixel row is then selected and the pixels are illuminated using the replacement pixel values or subpixel values instead of the original pixel values or subpixel values.”([0037]).
Regarding claim 2, Luthra teaches wherein the magnitude of the aggregated grayscale delta is determined for a plurality of scan lines, and the image data is modified for each of the plurality of scan lines for which the magnitude of the aggregated grayscale delta equals or exceeds the threshold value (figs. 5, 6, [0032-0034]).
Regarding claim 3, Luthra teaches wherein the another pixel is addressable by a scan line adjacent the first scan line ([0035]).
Regarding claim 4, Luthra teaches wherein the another pixel is addressable by a scan line separated from the first scan line by one or more other scan lines ([0053]).
Regarding claim 5, Luthra teaches wherein the threshold value is determined empirically for the flat panel display ([0033-0035]).
Regarding claim 6, Luthra teaches wherein the image data is modified by increasing or decreasing the grayscale value of one or more pixels addressable by the first scan line to reduce the magnitude of the aggregated grayscale delta for the first scan line ([0036]).
Regarding claim 7, Luthra teaches wherein the image data is modified for the one or more pixels addressable by the first scan line that each have a grayscale delta with the same sign as the aggregated grayscale delta for the first scan line ([0035], same polarity).
Regarding claim 8, Luthra teaches wherein the image data is not modified for the one or more pixels addressable by the fist scan line unless the image data is modified for at least one other adjacent pixel addressable by the first scan line ([0037]).
Regarding claim 9, Luthra teaches wherein the grayscale value is a value of a subpixel of a pixel that includes multiple subpixels ([0036]).
Regarding claim 11, Luthra teaches wherein the grayscale delta is a variation between a one or more most-significant-bits of the grayscale value for the given pixel and one or more most-significant-bits of the grayscale for the another pixel ([0033-0035]).
Regarding claim 14, Luthra teaches wherein increasing or decreasing the grayscale value of the one or more pixels comprises increasing or decreasing the grayscale value of each subpixel of the one or more pixels ([0014-015]).
Regarding claim 15, it is a flat panel display of claim 1 and is rejected on the same grounds presented above.
Regarding claim 16, it has similar limitations to those of claim 2 and is rejected on the same grounds.
Regarding claim 17, it has similar limitations to those of claim 3 and is rejected on the same grounds.
Regarding claim 18, it has similar limitations to those of claim 4 and is rejected on the same grounds.
Regarding claim 19, it has similar limitations to those of claim 5 and is rejected on the same grounds.
Regarding claim 30, it is a non-transitory computer readable medium of claim 1 and is rejected on the same grounds presented above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Luthra (see above), in view of Oh et al. (hereinafter “Oh”), US Pub. No. 2016/0133176.
Regarding claim 10, Luthra fails to explicitly teach wherein the grayscale value is a summation of values of multiple subpixels of a pixel that includes multiple subpixels.
However, in the same field of endeavor, Oh teaches calculating grayscale vales as a summation of values of multiple subpixels of a pixel (see [0010]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Luthra to include the feature of Oh. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased image quality.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luthra (see above), in view of Lee et al. (hereinafter “Lee”), US Pub. No. 2006/0238472.
Regarding claim 12, Luthra fails to explicitly teach wherein the grayscale delta is a variation between a weighted grayscale value for the given pixel and a weighted grayscale value for another pixel.
However, in the same field of endeavor, Lee teaches a display device driver wherein there is a relationship between pixel data and weighted grayscale values (see [0063-0067]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Luthra to include the feature of Lee. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased transmittance.
Regarding claim 13, Lee teaches determining a weighting ratio for each of the given pixel and the another pixel based on the respective grayscale values for the given pixel and the another pixel ([0066-0067]); and determining the weighted grayscale value for each of the given pixel and the another pixel by multiplying the grayscale values for the given pixel and the another pixel by the respective weighting ratios ([0063-0066]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622